Exhibit 10.1

 

[g256791ki01i001.gif]

 

The material marked by asterisks within brackets ([**]) on pages 1, 2, and 5 of
this document has been omitted pursuant to a request for confidential treatment
from the Commission in accordance with 17 C.F.R. § 240.24b-2.

 

CONFIDENTIAL

 

July 11, 2011

 

VIA HAND DELIVERY

 

Christopher Heckman

[**]

 

Dear Christopher,

 

This Agreement and General Release (the “Agreement and Release”) sets forth the
terms of your retirement and the end of your employment with Investment
Technology Group, Inc. (“ITG” or the “Company”) effective August 1, 2011 (the
“Retirement Date”) upon the mutual agreement between you and the Company.

 

In addition to the payments and benefits detailed below, you will receive: (i) a
final paycheck which will include a payment for all unpaid base salary you have
earned through the Retirement Date, less any applicable deductions and
withholdings; and (ii) a payment for the value of your accrued but unused
vacation, less any applicable deductions and withholdings.  Although your
medical coverage will end on the last day of the month in which your employment
ends, you will be eligible to continue that coverage at your expense pursuant to
the provisions of the law known as COBRA.  We will send you a separate notice
detailing your rights under COBRA and if you have any questions about that
notice, please contact Human Resources at [**]. All other benefits, including
life insurance, short and long-term disability, will cease upon the Retirement
Date.  If you are a participant in the Investment Technology Group, Inc. 401(K)
Plan, you will cease to participate in that plan as of the Retirement Date. A
contribution to the 401(K) plan (based on the historical amount you have elected
to contribute to such plan) will be deducted from your final paycheck.

 

1.                                      Additional Payments/Benefits for Signing
This Agreement and Release.  In exchange for entering into, and complying with
your obligations under this Agreement and Release, ITG will provide you with the
additional payments and benefits described below following the Effective Date
(as defined below) of this Agreement and Release.  The payments and benefits in
Sections 1(a), (b) and (c) below shall become available in accordance with the
terms set forth in

 

--------------------------------------------------------------------------------


 

those Sections, provided that you have complied with all of your obligations and
the terms of this Agreement and Release.

 

(a)                                  Payments.  You will receive payment in the
aggregate amount of $2,187,500 which will be paid in twelve monthly installments
(the “Payments”).  These Payments shall commence as soon as administratively
possible (generally within sixty (60) calendar days) following the Retirement
Date, less applicable payroll deductions, applicable payroll taxes and
authorized after-tax deductions.

 

(b)                                 COBRA Premium Payments.  If you timely elect
to continue group health coverage under COBRA, ITG will cover the cost for the
first 12 month(s) of your COBRA coverage.  Upon completion of the twelfth month
of COBRA coverage, ITG will cease contributing towards the cost of the COBRA
premium on your behalf.  Thereafter, you will be responsible for the full cost
of any further COBRA coverage.  Notwithstanding the foregoing, in the event you
become eligible for healthcare coverage through subsequent employment, ITG’s
obligation to cover the cost for your COBRA premium on your behalf will cease as
of the date of such eligibility and you will be responsible for the full cost of
any COBRA coverage that is incurred by ITG after the date of such subsequent
eligibility for healthcare coverage. You must immediately notify ITG of such
eligibility by contacting Human Resources at [**] or via email to [**] as soon
as you become aware of such eligibility.

 

(c)                                  Continued Vesting and Payment of EDA
Program Award(s).  Subject to your compliance with the covenants in Section 4
below, you will continue to vest in all Basic Units, as defined in the Equity
Deferral Award Program Subplan (the “EDA Subplan”)  and Matching Units, as
defined in the EDA Subplan, awarded to you pursuant to the grant notices dated
March 13, 2009, February 23, 2010 and February 23, 2011 (including any KEEP
awards granted on such dates) under Investment Technology Group, Inc.’s EDA
Subplan, as if you continued in employment with the Company on each applicable
vesting date set forth in the grant notices, and the Basic Units and Matching
Units will be settled on the schedule set forth in Section 7(a)(i) and (ii) of
the EDA Subplan; provided that if (i) a change in control occurs prior to the
applicable settlement date and the change in control transaction constitutes a
“change in control event” within the meaning of such term under section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), or (ii) you incur a
Disability (as defined in the EDA Subplan) or die prior to the applicable
settlement date, in either case, any remaining Basic Units and Matching Units
that have not yet vested and been settled shall be settled within thirty (30)
days following the date of the change in control, or within sixty (60) days of
your Disability or death, as applicable.  If a change in control occurs and the
change in control transaction is not a “change in control event” within the
meaning of such term under section 409A of the Code, any remaining Basic Units
and Matching Units that have not yet been settled will not be settled upon the
change in control but will continue to be settled according to the schedule set
forth in Section 7(a)(i) and (ii) of the EDA Subplan.  In no event will you,
directly or indirectly, designate the calendar year of settlement.

 

2.                                      What You and ITG Are Agreeing to
Release.

 

(a)                        Except as set forth in Section 3 below, which
identifies claims expressly excluded from this release, in consideration for the
additional payments and benefits set forth in Section 1, you hereby release ITG
and Releasees (as defined below) from any and all claims, grievances, injuries,
controversies, agreements, covenants, promises, debts, accounts, actions, causes
of action, suits, arbitrations, sums of money, wages, attorneys’ fees, costs,
damages,  each to the extent legally capable of being waived, or any right to
any monetary recovery or any other personal relief, whether known or unknown, in
law or in equity, by contract, tort, law of trust or pursuant to federal, state
or local statute, regulation, ordinance or common law, which you now have, ever
have had, or may hereafter have, based upon or arising from any fact or set of
facts, whether known or unknown to you, from the beginning of time until the
date of execution of this Agreement and Release, arising out of or relating in
any way to your employment relationship with

 

2

--------------------------------------------------------------------------------


 

the Company or other associations with the Company or any termination thereof. 
Without limiting the generality of the foregoing, this waiver, release, and
discharge includes any claim or right based upon or arising under any federal,
state or local fair employment practices or equal opportunity laws, including,
but not limited to the following federal laws and, as applicable, the laws of
the state and/or city in which you are or have been employed: the Age
Discrimination in Employment Act (29 U.S.C. Section 621, et seq.) (“ADEA”), 
Older Workers’ Benefits Protection Act,  the Rehabilitation Act of 1973, the
Worker Adjustment and Retraining Notification Act, 42 U.S.C. Section 1981, Title
VII of the Civil Rights Act of 1964, the Equal Pay Act, the Family and Medical
Leave Act of 1993 (29 U.S.C. Section 2601, et seq.) (“FMLA”), the Employee
Retirement Income Security Act (“ERISA”) (including, but not limited to, claims
for breach of fiduciary duty under ERISA), the Americans With Disabilities Act,
and, as may be applicable, the New York State Human Rights Law, New York State
Constitution, New York Labor Law, New York Civil Rights Law, New York City Human
Rights Law, New York Executive Law, Illinois Human Rights Act, Illinois Equal
Pay Laws, Illinois Whistleblower Protection Act, Illinois Wage Payment and
Collection Law,  Massachusetts Fair Employment Practices Act, Massachusetts
Equal Rights Act, Massachusetts Civil Rights Act, Massachusetts Privacy Statute,
Massachusetts Payment of Wages Laws and any similar law of any other state or
governmental entity.

 

(b)                       The Company waives, releases and forever discharges
you and your heirs from any and all claims, grievances, injuries, controversies,
agreements, covenants, promises, debts, accounts, actions, causes of action,
suits, arbitrations, sums of money, wages, attorneys’ fees, costs, damages, each
to the extent legally capable of being waived, or any right to any monetary
recovery, whether known or unknown, in law or in equity, by contract, tort, law
of trust or pursuant to federal, state or local statute, regulation, ordinance
or common law, which it now has, ever has had, or may hereafter have, based upon
or arising from any fact or set of facts, whether known or unknown to it, from
the beginning of time until the date of execution of this Agreement and Release,
arising out of or relating in any way to your employment relationship with ITG
and Releasees or other associations with the Company or ITG and Releasees or any
termination thereof.  Notwithstanding the generality of the foregoing: the
parties agree and acknowledge that the Company does not waive, release or
discharge you from (i) any misrepresentation, (ii) any claim or right arising
out of or relating to any act or intentional omission by you constituting
willful misconduct, fraud or criminal activity, or a violation of the rules
and/or regulations of any regulatory agency or self-regulatory organization;
(iii) any claim or right the Company may have under this Agreement and Release;
and (iv) any claims or right that may arise after the execution of this
Agreement and Release.

 

(c)                        You agree that your employment and contractual
relationship, if any, with ITG and Releasees ceases as of the Retirement Date.

 

(d)                       You hereby acknowledge and agree that, upon receiving
the payments set forth above, you will have received all amounts due from the
Company through the Retirement Date including, but not limited to, the
following: (i) all wages, overtime, on-call pay, lead premiums, shift
differentials, bonuses, incentive compensation, commissions, equity grants,
benefits, sick pay, vacation pay, or other compensation or payments or form of
remuneration of any kind or nature, and (ii) reimbursement for all reasonable
and necessary business, travel and entertainment expenses incurred on behalf of
the Company.

 

(e)                        For purposes of this Agreement and Release, the term
“ITG and Releasees” includes ITG and its past, present and future direct and
indirect parents, subsidiaries, affiliates, divisions, predecessors, successors,
assigns, and other related companies, and their respective current and former
officers, directors, shareholders, owners, representatives, agents and
employees, in their official and individual capacities, jointly and
individually.

 

3.                                      What You Are Not Releasing.  The only
claims that you are not waiving and releasing under this Agreement and Release
are claims you may have for: (1) unemployment,

 

3

--------------------------------------------------------------------------------


 

state disability, worker’s compensation, and/or paid family leave insurance
benefits pursuant to the terms of applicable state law; (2) continuation of
existing participation in ITG-sponsored group health benefit plans, at your full
expense, under the federal law known as “COBRA” and/or under any applicable
state law counterpart(s); (3) any benefits entitlements that are vested as of
your Retirement Date pursuant to the terms of an ITG-sponsored benefit plan; (4)
any claim not waivable by law; (5) any claim or right that may arise after the
date you execute this Agreement and Release; and (6) any claim or right you may
have under this Agreement and Release.

 

4.                                      Protecting ITG’s Rights.

 

(a)                                  Return of Company Property.  By signing
below, you represent and warrant that you have returned and/or agree to
immediately return to the Company any and all original and duplicate copies of
all files, calendars, books, records, notes, manuals, computer disks, diskettes
and any other magnetic and other media materials and any and all Company
property and equipment, including, but not limited to, computers and modems you
have in your possession or under your control belonging to ITG or Releasees and
containing confidential or proprietary information concerning ITG or Releasees
or their customers or operations.  You also represent and warrant that you have
returned, or immediately shall return,  your Company keys, credit cards, etc.,
to the Company.  By signing this Agreement and Release, you confirm that you
have not retained in your possession or under your control any of the documents
or materials described in this section.

 

(b)                                  Confidentiality.  You further agree that
during the course of your employment with ITG, you have had access to trade
secrets, patents, copyrighted materials, proprietary computer software and
programs, and other confidential and proprietary information and materials of or
about ITG and Releasees and their operations and customers (the “Confidential
and Proprietary Information and Materials”).  Such Confidential and Proprietary
Information and Materials shall include, without limitation, (i) marketing and
business plans, data and strategies, (ii) existing and new or envisioned
financial, investment and trading plans, strategies, products and data, (iii)
financial, investment and trading data, strategies, programs and methods, (iv)
lists of actual or prospective customers and customer contracts, (v) Company
books and records, and (vi) information and materials developed from the
foregoing information and materials, the disclosure of which to competitors of
the Company or others would cause the Company to suffer substantial and
irreparable damage.  Unless you shall first secure the Company’s written
consent, you shall not directly or indirectly publish, disclose, market or use,
or authorize, advise, hire, counsel or otherwise solicit or procure any other
person or entity, directly or indirectly, to publish, disclose, market or use,
any Confidential and Proprietary Information and Materials, including any
Confidential and Proprietary Information and Materials of which you became aware
or informed during your employment with the Company, whether such information is
in your memory or embodied in writing or other form.  Such Confidential and
Proprietary Information and Materials are and shall continue to be the exclusive
proprietary property of ITG and Releasees.

 

(c)                                  Non-Disparagement.  Except as expressly
provided for in Section 5, you will not make any Disparaging (as defined herein)
remarks, comments or statements, whether written or oral, to any third party
about the Company.  The Company agrees that all employees of the Company who are
aware of the existence of this Agreement and Release, will not make any
Disparaging remarks, comments or statements, whether written or oral, to any
third party about you.  “Disparaging” remarks, comments or statements are those
that, directly or indirectly, impugn the character, honesty, integrity or
morality or business acumen or abilities in connection with any aspect of the
operation of business of the individual or entity being disparaged.  In response
to inquiries from third parties, you shall state only that you separated from
the Company on mutually acceptable terms.

 

(d)                                  Non-Solicitation.  You will not, for the
period of time from the Retirement Date to the date on which all of the Basic
Units and Matching Units granted to you pursuant to the

 

4

--------------------------------------------------------------------------------


 

EDA Subplan are settled in accordance with Section 1(c) above (the
“Non-Solicitation Period”), directly or indirectly:

 

(i)                  solicit, recruit, hire, or participate in the solicitation,
recruitment, or hiring of any employee, contractor or consultant of ITG employed
or retained by ITG at any time during the twelve (12) month period prior to the
Retirement Date and/or at any time during the Non-Solicitation Period; or

 

(ii)   through the use of ITG trade secrets and confidential information,
solicit, recruit, canvas the trade or patronage of, or sell to: (a) any former
or existing client of ITG for which you directly or indirectly provided services
to, or had significant responsibility for, at any time during the two (2) years
prior to the Retirement Date, or any client about whom you obtained confidential
or proprietary information through your employment with ITG; (b) any person or
entity that becomes a client of ITG during the nine (9) months following the
Retirement Date, and for which you materially contributed to a proposal to
provide services at any time during the two (2) years prior to the Retirement
Date; and/or (c) any prospective client with whom you had any substantive
contact during your employment with ITG concerning the provision to such person
or entity of ITG’s products or services, or any person or entity the identity of
whom you learned by virtue of your prior employment with ITG.

 

For the avoidance of doubt, the parties agree and acknowledge that the
restrictions set forth in Section 4(d)(ii) above, and the corresponding
provisions in Section 3(ii) of ITG’s Notice and Non-Solicitation Policy, shall
only apply to the solicitation or recruitment of the clients of ITG and its
affiliates which involves the use of ITG trade secrets and confidential
information.

 

(e)                                  Garden Leave and Non-Competition.   You
agree that for a period of three (3) months following the Retirement Date, you
will be on garden leave and will not in any manner, directly or indirectly,
engage or participate in, any business, entity or endeavor other than civic or
charitable activities.  For the period beginning on the first day of the fourth
(4) month following your Retirement Date through the twelve (12) month
anniversary of the Retirement Date, you will not in any manner, directly or
indirectly, engage, participate or be interested in any business, entity or
endeavor with [**].  You will be deemed to be directly or indirectly engaged or
participating in, a business, entity or endeavor with [**] if you are a
principal, agent, stockholder (or other proprietary or financial interest
holder), director, officer, employee, salesperson, sales representative, broker,
partner, individual proprietor, lender, consultant or otherwise.

 

(f)                                    Confidentiality of this Agreement.  You
will maintain the confidentiality of and not disclose the terms and conditions
of this Agreement and Release to any third parties, other than your attorneys
and/or accountants, and you will instruct each of the foregoing not to disclose
the same.  Any person to whom this Agreement and Release is disclosed will be
advised of and agree to abide by the terms of your confidentiality obligations
hereunder.

 

(g)                                 Non-Publication.  You also agree that,
unless you have prior written authorization from the Company, you will not
disclose or allow disclosure of any information about the Company or its present
or former clients, executives or other employees, or legal matters involving the
Company and resolution thereof, or any aspects of your employment with or
termination from employment with the Company, to any reporter, author, producer
or similar person or entity, or take any other action likely to result in such
information being made available to the general public in any form, including,
without limitation, books, articles or writings of any other kind, as well as
film, videotape,  television or other broadcasts, audio tape,
electronic/Internet format or any other medium.  You further agree that you will
not use or take any action likely to result in the use of any of the Company’s
names or any abbreviation thereof in connection with any publication to the
general public in any medium.

 

(h)                                 Remedies.  You acknowledge and agree that
the restrictions and agreements contained in Sections 4(a) through 4(g) in view
of the nature of the business in which ITG and Releasees are engaged, are
reasonable, necessary and in the Company’s best interests

 

5

--------------------------------------------------------------------------------


 

in order to protect the legitimate interests of ITG and Releasees, and that any
violation thereof shall be deemed to be a material breach of this agreement and
that the Company shall be entitled to pursue any and all remedies available to
it in a court of competent jurisdiction including, but not limited to
application for temporary, preliminary, and permanent injunctive relief as well
as damages, an equitable accounting of all earnings, profits and other benefits
arising from such violation.  In the event either party brings an action to
redress a violation of Sections 4(a) through 4(g), the prevailing party in any
claims in such action shall be entitled to recover all of its reasonable
attorneys’ fees and costs incurred in connection therewith.

 

(i)                          Cooperation.    You agree, upon reasonable notice
from the Company, to provide truthful and reasonable cooperation, including but
not limited to your appearance at interviews with the Company’s counsel, (i) in
connection with the defense of any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, demands and causes of action of
any nature whatsoever, which are asserted by any person or entity concerning or
related to any matter that arises out of or concerns events or occurrences
during your employment with the Company, and (ii) concerning requests for
information about the business of the Company or its affiliates or your
involvement or participation therein.  The Company will reimburse you for
reasonable and necessary travel and other expenses which you may incur at the
specific request of the Company and as approved by the Company in accordance
with its policies and procedures established from time to time.

 

5.                                      Permitted Conduct.  Nothing in this
Agreement and Release shall prohibit or restrict you, ITG and Releasees, or
either party’s respective attorneys, from their or your right to: (i) make any
disclosure of relevant and necessary information or documents in any action,
investigation, or proceeding relating to this Agreement and Release, or as
required by law or legal process; or (ii) participate, cooperate, or testify in
any action, investigation, or proceeding with, or provide information to the
Company’s Legal Department, or any self-regulatory organization, governmental
agency or legislative body, including the Equal Employment Opportunity
Commission (“EEOC”), provided that, to the extent permitted by law, upon receipt
of any subpoena, court order or other legal process compelling the disclosure of
any such information or documents, the disclosing party gives prompt written
notice to the other party so as to permit such other party to protect such
party’s interests in confidentiality to the fullest extent possible.  You
acknowledge and agree, however, that, except as prohibited by law, should you or
any person, organization, or entity file, charge, claim, sue, or cause or permit
to be filed any action, investigation, or proceeding arising out of or related
to your employment or termination of employment with the Company, pursuant to
Section 2(a), you waive any right to any personal or monetary relief in any such
action, investigation, or legal proceeding. To the extent you receive any
personal or monetary relief the Company will be entitled to an offset for the
payments made under Section 1 of this Agreement and Release to the extent
determined by the Court and to the maximum extent permitted by law.

 

6.                                      Timeline for Considering, Signing and
Returning this Agreement and Release.  Pursuant to the Older Workers Benefit
Protection Act, you shall have at least forty-five (45) calendar days after the
date you received this Agreement and Release within which to review and consider
it, to discuss it with an attorney of your choosing, and to decide whether or
not to sign it.  If you elect to sign this Agreement and Release, the executed
Agreement and Release must be returned to ITG Inc., Human Resources at 380
Madison Avenue, New York, NY 10017 on or before the end of the day on August 26,
2011. This deadline will be extended to the next business day should it fall on
a Saturday, Sunday or holiday recognized by the U.S. Postal Service.  This
Agreement and Release, should you choose to accept it, must be signed no later
than August 26, 2011.

 

Once you have signed this Agreement and Release, you will then be permitted to
revoke this Agreement and Release at any time during the period of seven (7)
days following its execution by delivering to ITG Inc., at the address indicated
above, a written notice of revocation.

 

6

--------------------------------------------------------------------------------


 

If you wish to revoke this Agreement and Release, the notice of revocation must
be received by ITG no later than the eighth day following your execution of this
Agreement and Release.  If the seventh day referenced above falls on a Saturday,
Sunday, or holiday, the 7-day time limit shall be extended to the next business
day.  This Agreement and Release will not be effective or enforceable, and no
benefits shall be provided hereunder, unless and until ITG has received your
signed Agreement and Release by the end of the day on August 26, 2011 as
described above and the seven day revocation period has expired without your
having exercised your right of revocation (the “Effective Date”).

 

The Company hereby advises you to consult with an attorney prior to signing the
Agreement and Release.

 

Your Payments shall commence as soon as administratively possible (generally
within sixty (60) calendar days) following the Retirement Date, provided that
you have complied with all of your obligations and the terms of this Agreement
and Release.

 

ITG reserves the right after receiving your signed Agreement and Release to
reject it in the event it is untimely, if it is modified by you, or in the event
that you engage in misconduct prior to the Effective Date.  In the event the
Agreement and Release is rejected or not accepted by ITG, it will be void and
unenforceable.

 

7.                                      Miscellaneous.

 

(a)                                  This Agreement and Release shall inure to
the benefit of and shall be binding upon (i) ITG and Releasees, its successors
and assigns, and any company with which ITG may merge or consolidate or to which
ITG may sell substantially all of its assets and (ii) you and your executors,
administrators, heirs and legal representatives.

 

(b)                                 Nothing about the fact or content of this
Agreement and Release shall be considered to be or treated by you as an
admission of any wrongdoing, liability, or violation of law by ITG.

 

(c)                                  This Agreement and Release shall be subject
to and governed by and interpreted in accordance with the laws of the State in
which you are employed as of your Retirement Date, without regard to conflicts
of law principles.

 

(d)                                 This Agreement and Release is intended to
comply with the applicable requirements of section 409A of the Code or an
applicable exception thereto and will be interpreted to avoid any penalty
sanctions under section 409A of the Code.  Each payment made under this
Agreement and Release will be treated as a separate payment and the right to a
series of installment payments under this Agreement will be treated as a right
to a series of separate payments.  In no event will you, directly or indirectly,
designate the calendar year of payment.  All reimbursements and in-kind benefits
provided under this Agreement and Release will be made or provided in accordance
with the requirements of section 409A of the Code.  Notwithstanding any
provision of this Agreement and Release to the contrary, if at the time of your
“separation from service” (within the meaning of such term under section 409A of
the Code) you are a “specified employee” of the Company (as determined by the
Company in accordance with section 409A of the Code) and it is necessary to
postpone the commencement of any compensation payments or benefits otherwise
payable pursuant to this Agreement and Release to prevent any accelerated or
additional tax under section 409A of the Code, then the Company will postpone
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to you) that are not otherwise paid or provided in accordance with an applicable
exception under section 409A of the Code(including the short term deferral and
separation pay plan exceptions), until the first payroll date that occurs after
the date that is six (6) months following your separation of service with the
Company.  If any payments are postponed due to such requirements, such postponed
amounts will be paid in a lump sum to you on the first payroll date that occurs
after the date that is six (6)

 

7

--------------------------------------------------------------------------------


 

months following your “separation of service” with the Company.  If you die
during the postponement period prior to the payment of postponed amount, the
postponed amounts will be paid to the personal representative of your estate
within sixty (60) days after the date of your death.  Notwithstanding any
provision of this Agreement to the contrary, in no event will the timing of your
execution of this Agreement and Release, directly or indirectly, result in you
designating the calendar year of payment, and if a payment that is subject to
execution of the release could be made in more than one taxable year, payment
will be made in the later taxable year.

 

(e)                                  You are solely responsible for all taxes
that may result from your receipt of the amounts payable to you under this
Agreement and Release, and neither ITG nor any of its affiliates makes or has
made any representation, warranty or guarantee of any federal, state or local
tax consequences of your receipt of any benefit or payment hereunder, including
but not limited to, under Section 409A of the Code.  To the extent required, ITG
will withhold any applicable taxes from any amount payable to you under this
Agreement and Release.

 

8.                                      Specific Enforcement.  The parties agree
that this Agreement and Release may be specifically enforced in court and may be
used as evidence in a subsequent proceeding in which any of the parties allege a
breach of this Agreement and Release.

 

9.                                      Judicial Interpretation/Modification;
Severability.  In the event that any one or more provisions (or portion thereof)
of this Agreement and Release is held to be invalid, unlawful or unenforceable
for any reason, the invalid unlawful or unenforceable provision (or portion
thereof) shall be construed or modified so as to provide the Company and
Releasees with the maximum protection that is valid, lawful and enforceable,
consistent with the intent of the Company and Employee in entering into this
Agreement and Release.  If such provision (or portion thereof) cannot be
construed or modified so as to be valid, lawful and enforceable, that provision
(or portion thereof) shall be construed as narrowly as possible and shall be
severed from the remainder of this Agreement and Release (or provision), and the
remainder shall remain in effect and be construed as broadly as possible, as if
such invalid, unlawful or unenforceable provision (or portion thereof) had never
been contained in this Agreement and Release.

 

10.                               Complete Agreement.  Except for any promissory
note(s) or other debt obligation(s) you may owe to the Company as of the
Effective Date, the terms of any other confidentiality obligation to ITG or
Releasees, and the ITG Notice and Non-Solicitation Policy in effect as of the
date hereof, this Agreement and Release cancels, supersedes and replaces any and
all prior agreements (written, oral or implied-in-fact or in law) between you
and the Company regarding all of the subjects covered by this Agreement and
Release.  Except as set forth in the immediately preceding sentence, this
Agreement and Release is the full, complete and exclusive agreement between you
and the Company regarding the subjects covered by this Agreement and Release,
and neither you nor the Company is relying on any representation or promise,
whether oral or in writing, that is not expressly stated in this Agreement and
Release.

 

11.                               Changes to Agreement.  This Agreement and
Release cannot be changed except by another written agreement that is dated and
is signed by you and by the Company’s General Counsel or his designee.

 

12.                               Acknowledgment.  By signing this Agreement and
Release, you certify that you have read the terms of this Agreement and Release,
and that this Agreement and Release conforms to your understanding and is
acceptable to you as a final agreement.

 

(a)                                  You acknowledge and agree that, pursuant to
Section 2(a) above, by signing this Agreement and Release, you waive and release
any and all claims you may have or have had against ITG and Releasees.

 

(b)                                 ITG hereby advises you to consult with
counsel of your choice prior to executing this Agreement and Release.

 

8

--------------------------------------------------------------------------------


 

(c)                                  You also acknowledge that you have been
given a reasonable and sufficient period of time of not less than forty-five
(45) days in which to consider and return this Agreement and Release, and that,
once you have signed the Agreement and Release, you will then be permitted to
revoke this Agreement and Release at any time during the period of seven (7)
days following its execution by delivering to ITG a written notice of
revocation, as described in Section 6, above.

 

(d)                                 In exchange for your waivers, releases and
commitments set forth herein, including your waiver and release of all claims
arising under the Age Discrimination in Employment Act, the payments, benefits
and other considerations that you are receiving pursuant to this Agreement and
Release exceed any payment, benefit or other thing of value to which you would
otherwise be entitled, and are just and sufficient consideration for the
waivers, releases and commitments set forth herein.

 

(e)                                  You hereby resign from all positions with
the Company and its subsidiaries, including your positions as Managing Director,
and as an officer of the applicable subsidiaries of the Company, and a member of
the applicable boards of directors of the Company’s subsidiaries on which you
served and any committee(s) thereof.  You agree to promptly execute any
documents necessary to effectuate such resignations.

 

(f)                                    If the foregoing conforms to your
understanding and is acceptable to you, please indicate your agreement by
signing and dating the enclosed copy of this Agreement and Release and returning
it to the Company as per the instructions in Section 6 above.  In the event you
fail to execute and return this Agreement and Release on a timely basis, or you
execute and then elect to revoke this Agreement and Release, this Agreement and
Release will be of no further force and effect, and neither you nor the Company
will have any further rights or obligations hereunder.

 

 

Sincerely,

 

 

 

Investment Technology Group, Inc.

 

 

 

 

 

By:

/s/ Peter Goldstein

 

Peter Goldstein

 

Managing Director

 

Global Head of Human Resources

 

 

You acknowledge that you are signing this Agreement and Release knowingly and
voluntarily and that the Company has provided you with a reasonable opportunity
to review and consider this Agreement and Release.

 

 

Dated:

 August 1, 2011

 

/s/ Christopher Heckman

 

 

Christopher Heckman

 

9

--------------------------------------------------------------------------------